

113 S2198 ES: Emergency Drought Relief Act of 2014
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



113th CONGRESS2d SessionS. 2198IN THE SENATE OF THE UNITED STATESAN ACTTo direct the Secretary of the Interior, the Secretary of Commerce, the Secretary of Agriculture,
			 and the Administrator of the Environmental Protection Agency to take
			 actions to provide additional water supplies to
			 the State of California due to drought, and for
			 other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the
		  Emergency Drought Relief Act of 2014.(b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Findings.Sec. 3. Definitions.Sec. 4. Emergency projects.Sec. 5. Emergency environmental reviews.Sec. 6. State revolving funds.Sec. 7. Effect on State laws.Sec. 8. Termination of authorities.2.FindingsCongress finds that—(1)as established in the Proclamation of a State of Emergency issued by the Governor of the State on
			 January 17, 2014, the State is experiencing record dry conditions;(2)extremely dry conditions have persisted in the State since 2012, and the drought conditions
			 are likely to persist into the
			 future;(3)the water supplies of the State are at record-low levels, as indicated by a statewide average
			 snowpack of 12 percent of the normal average for winter as of February 1,
			 2014, and the fact that all major Central Valley Project reservoir levels
			 are at or  below 50 percent of the capacity of the reservoirs as of April
			 1, 2014;(4)the 2013–2014 drought constitutes a serious emergency posing immediate and severe risks to human
			 life
			 and safety and to the environment throughout the State;(5)the emergency requires—(A)immediate and credible action that respects the complexity of the water system of the State and the
			 importance of the water system to the entire State; and(B)policies
			 that do not pit stakeholders against one another, which history has shown
			 only leads to costly litigation that benefits no one and prevents any real
			 solutions;(6)Federal law (including regulations) directly authorizes expedited decisionmaking procedures and
			 environmental and public review procedures to enable timely and
			 appropriate implementation of actions to respond to such a type and
			 severity of emergency; and(7)the serious emergency posed by the 2013–2014 drought in the State fully satisfies the conditions
			 necessary for the exercise of emergency decisionmaking, analytical, and
			 public review requirements under—(A)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.);(B)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);(C)water control management procedures of the Corps of Engineers described in section 222.5 of title
			 33, Code of Federal Regulations (including successor regulations); and(D)the Reclamation States Emergency Drought Relief Act of 1991 (Public Law 102–250; 106 Stat. 53).3.DefinitionsIn this Act:(1)Central valley projectThe term Central Valley Project has the meaning given the term in section 3403 of the Central Valley Project Improvement Act (106
			 Stat. 4707).(2)Klamath ProjectThe term Klamath Project means the Bureau of Reclamation project in the States of California and Oregon, as authorized
			 under the Act of June 17, 1902 (32 Stat. 388, chapter 1093).(3)Reclamation projectThe term Reclamation Project means a project constructed pursuant to the authorities of the reclamation laws and whose
			 facilities are wholly or partially located in the State.(4)SecretariesThe term Secretaries means—(A)the Administrator of the Environmental Protection Agency;(B)the Secretary of Agriculture;(C)the Secretary of Commerce; and(D)the Secretary of the Interior.(5)StateThe term State means the State of California.(6)State water projectThe term State Water Project means the water project described by California Water Code section 11550 et seq., and operated by
			 the California Department of Water Resources.4.Emergency projects(a)Water supplies(1)In generalIn response to the declaration of a state of drought emergency by the Governor of the State, the
			 Secretaries shall  provide the maximum quantity of water supplies possible
			 to Central Valley
			 Project agricultural, municipal  and industrial, and refuge
			 service and
			 repayment contractors, State Water Project contractors, and any other
			 locality or municipality in the State, by approving, consistent with
			 applicable laws (including regulations), projects and operations to
			 provide additional water supplies as quickly
			 as possible based on available information to address the emergency
			 conditions.(2)ApplicationParagraph (1) applies to projects or operations involving the Klamath Project
			 if the projects or operations would benefit Federal water contractors in
			 the State.(b)LimitationNothing in this section allows agencies to approve projects—(1)that would otherwise require congressional authorization; or(2)without following procedures required by applicable law.(c)AdministrationIn carrying out subsection (a), the Secretaries shall,
			 consistent with applicable laws (including regulations)—(1)authorize and implement actions to ensure that the Delta Cross Channel Gates shall remain open
			 to the greatest extent possible, timed to maximize the peak flood tide
			 period and provide water supply and water quality benefits for the
			 duration of the drought emergency declaration of the State, consistent
			 with operational criteria and
			 monitoring criteria developed pursuant to the California State Water
			 Resources Control Board’s Order Approving a Temporary Urgency Change in
			 License and Permit Terms in Response to Drought Conditions, effective
			 January 31, 2014, or a successor order;(2)(A)collect data associated with the operation of the Delta Cross Channel Gates described in
			 paragraph (1) and the impact of the operation on species listed as
			 threatened
			 or endangered
			 under the
			 Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), water quality,
			 and water
			 supply; and(B)after assessing the data described in subparagraph (A),  require the Director of the National
			 Marine Fisheries Service to recommend revisions to operations of the
			 Central Valley Project and
			 the California State Water Project, including, if appropriate, the
			 reasonable and prudent alternatives contained in the biological opinion
			 issued by the National Marine Fisheries Service on June 4, 2009, that are
			 likely to produce fishery, water quality, and water supply benefits;(3)(A)implement turbidity control strategies that allow for increased water deliveries  while avoiding
			 jeopardy to adult delta smelt (Hypomesus transpacificus) due to 
			 entrainment at Central Valley Project and State Water Project pumping
			 plants; and(B)manage reverse flow in the Old and Middle Rivers as prescribed by the biological opinions issued by
			 the
			 United States Fish and Wildlife Service on December 15, 2008, for Delta
			 smelt and by the National Marine Fisheries Service on June 4, 2009, for
			 salmonids, to minimize water supply reductions for the Central Valley
			 Project and the State Water Project;(4)adopt a 1:1 inflow to export ratio for the increased flow of the San Joaquin River, as
			 measured
			 as a 3-day running average at
			 Vernalis during the period from April 1 through  May 31, resulting from
			 voluntary transfers and exchanges of water supplies, among other purposes;(5)issue all necessary permit decisions under the authority of the Secretaries within 30 days of
			 receiving a completed application by the State to place and use temporary
			 barriers or operable gates in Delta channels to improve water quantity and
			 quality for State Water Project and Central Valley Project South of Delta
			 water contractors and other water users, which barriers or gates should
			 provide benefits for species protection
			 and in-Delta water user water quality and shall be designed such that
			 formal consultations under section 7 of the Endangered Species Act of 1973
			 (16 U.S.C. 1536) would
			 not be necessary;(6)(A)require the Director of the United States Fish and Wildlife Service and the Commissioner of the
			 Bureau of Reclamation to complete all requirements under the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and the
			 Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) necessary to make
			 final permit decisions on water transfer requests associated with
			 voluntarily fallowing nonpermanent
			 crops in the State, within
			 30 days of receiving such a request; and(B)require the Director of the United States Fish and Wildlife Service to allow any water transfer
			 request associated with fallowing
			 to maximize the quantity of water
			 supplies
			 available for nonhabitat uses as long as the fallowing and associated
			 water transfer are in compliance
			 with applicable Federal laws (including regulations);(7)participate in, issue grants, or otherwise provide funding for, as soon as practicable after the
			 date of enactment of this Act, under existing authority available to the
			 Secretary of the Interior, pilot projects to increase water in reservoirs
			 in regional river basins experiencing extreme, exceptional, or sustained
			 drought that have a direct impact on the water supply of the  State,
			 including the Colorado River Basin, provided that any participation,
			 grant, or funding by the Secretary with respect to the Upper Division
			 shall be with or to the respective State;(8)maintain all rescheduled water supplies held in the San Luis Reservoir and Millerton Reservoir
			 for all water users for delivery in the
			 immediately following contract water year unless precluded by reservoir
			 storage capacity limitations;(9)to the maximum extent possible based on the availability of water and without causing land
			 subsidence or violating water quality standards—(A)meet the contract water supply needs of Central Valley Project refuges through the improvement or
			 installation of water conservation measures, water conveyance facilities,
			 and wells to use groundwater resources, which activities may be
			 accomplished by using funding made available under the Water Assistance
			 Program or the WaterSMART program of the Department of the Interior; and(B)make a quantity of Central Valley Project surface water obtained from
			 the
			 measures implemented under subparagraph (A) available to Central Valley
			 Project contractors;(10)in coordination with the Secretary of Agriculture, enter into an agreement with the National
			 Academy of Sciences to conduct a comprehensive study, to be completed not
			 later than 1 year after the date of enactment of this Act, on the
			 effectiveness and environmental impacts of saltcedar biological control
			 efforts on increasing water supplies and improving riparian habitats of
			 the Colorado River and its principal tributaries, in the
			 State and elsewhere;(11)make any WaterSMART grant funding allocated to the State available on a priority and expedited
			 basis for projects in the State that—(A)provide emergency drinking and municipal water supplies to localities in a quantity necessary to
			 meet minimum public health and safety needs;(B)prevent the loss of permanent crops;(C)minimize economic losses resulting from drought conditions; or(D)provide innovative water conservation tools and technology for agriculture and urban water use
			 that can have immediate water supply benefits;(12)implement offsite upstream projects in the Delta and upstream Sacramento River and San Joaquin
			 basins, in coordination with the California Department of Water Resources
			 and the California Department of Fish and Wildlife, that offset the
			 effects on species listed as threatened or endangered under the Endangered
			 Species Act of 1973 (16 U.S.C. 1531 et seq.) due to actions taken under
			 this Act; and(13)use all available scientific tools to identify any changes to real-time operations
			 of Bureau of Reclamation, State and local water projects that could
			 result in the availability of additional water supplies.(d)Other agenciesTo the extent that a Federal agency other than agencies headed by the Secretaries has a role in
			 approving  projects described in subsections (a) and (c), this section
			 shall	 apply to
			 those Federal agencies.(e)Accelerated project decision and elevation(1)In generalUpon the request of the State, the heads of Federal agencies shall use the expedited procedures
			 under this subsection to make final decisions relating to a
			 Federal project or operation to provide additional water supplies or
			 address emergency
			 drought conditions pursuant to
			 subsections (a) and  (c).(2)Request for resolution(A)In generalUpon the request of the State, the head of an agency referred to in subsection (a),  or the head of
			 another Federal agency
			 responsible for carrying out a review of a project, as applicable, the
			 Secretary of the Interior shall convene a final
			 project decision meeting with the heads of all relevant Federal agencies
			 to decide whether to approve a project to provide emergency water
			 supplies.(B)MeetingThe Secretary of the Interior shall convene a meeting requested under subparagraph (A) not later
			 than 7 days after receiving the meeting request.(3)NotificationUpon receipt of a request for a meeting under this subsection, the Secretary of the Interior shall
			 notify the heads of all
			 relevant Federal agencies of the request, including the project to be
			 reviewed and the date for the meeting.(4)DecisionNot later than 10
			 days after the date on which  a meeting is requested under paragraph (2),
			 the head of the relevant Federal agency shall issue a final decision on
			 the project.(5)Meeting convened by SecretaryThe Secretary of the Interior may convene a final project decision meeting under this subsection at
			 any time, at
			 the discretion of the Secretary, regardless of whether a meeting is
			 requested under paragraph (2).5.Emergency environmental reviewsTo minimize the time spent carrying out environmental
			 reviews and to deliver water quickly that is needed to address emergency
			 drought conditions in the State, the head of each applicable Federal
			 agency shall, in carrying out this Act, consult with the Council on
			 Environmental Quality in accordance with section 1506.11 of title 40, Code
			 of Federal Regulations (including successor regulations) to develop
			 alternative arrangements to comply with the National Environmental Policy
			 Act of 1969
			 (42 U.S.C. 4321 et seq.) during the emergency.6.State revolving funds(a)In generalThe Administrator of the Environmental Protection
			 Agency, in allocating amounts for each of the fiscal years during which
			 the  emergency drought declaration of the State is in force to
			 State water pollution control revolving funds established under title VI
			 of the Federal Water Pollution Control Act (33 U.S.C. 1381 et seq.) and
			 the State drinking water treatment revolving loan funds established under
			 section 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12), shall,
			 for those projects that are eligible to receive assistance under section
			 603 of the Federal Water Pollution Control Act (33 U.S.C. 1383) or section
			 1452(a)(2) of the Safe Drinking Water Act (42 U.S.C. 300j–12(a)(2)),
			 respectively, that the State determines will provide additional water
			 supplies most expeditiously to areas  that are at risk of having an
			 inadequate supply of water for public health and safety purposes or to
			 improve resiliency to drought—(1)require the State to review and prioritize funding for such projects;(2)issue a determination of waivers within 30 days of the conclusion of the informal public comment
			 period pursuant to section 436(c) of title IV of division G of Public Law
			 113–76; and(3)authorize, at the request of the State, 40-year financing for assistance under section 603(d)(2) of
			 the Federal Water Pollution Control Act (33 U.S.C. 1383(d)(2)) or section
			 1452(f)(2) of the Safe Drinking Water Act (42 U.S.C. 300j–12(f)(2)).(b)Effect of sectionNothing in this section authorizes the Administrator of the Environmental Protection
			 Agency to modify any  funding allocation, funding criteria, or other
			 requirement  relating to
			 State water pollution control revolving funds established under title VI
			 of the Federal Water Pollution Control Act (33 U.S.C. 1381 et seq.) and
			 the State drinking water treatment revolving loan funds established under
			 section 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12) for any
			 other 
			 State.7.Effect on State lawsNothing in this Act preempts any State law in effect on the date of enactment of this Act,
			 including area of origin and other water rights protections.8.Termination of authoritiesThe authorities under section 4(a), paragraphs (1) through (6) of section 4(c), paragraphs (8) and
			 (9) of section 4(c), paragraphs (11) through (13) of section 4(c), section
			 5, and section 6 permanently expire on the date on which  the Governor of
			 the State suspends the state of drought emergency
			 declaration.Passed the Senate May 22, 2014.Secretary